Citation Nr: 0520228	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  97-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 10 percent rating for left 
eye pterygium with iritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to October 
1991, with additional service totaling three years, ten 
months, and fourteen days.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, through the VA's 
Appeals Management Center (AMC) in Washington, DC, so that 
additional development could be undertaken.  Following 
attempts to complete the requested actions, the case was 
returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran's representative argues that this case must again 
be remanded based on the failure of the AMC or RO to prepare 
and furnish a supplemental statement of the case (SSOC) to 
the veteran following its completion of the other actions 
requested by the Board through its April 2004 remand.  As 
evidence showing the veteran's failure to report for a VA 
examination is itself evidence, the undersigned concurs, 
noting that 38 C.F.R. § 19.31 (2004) mandates that an SSOC be 
issued under the facts presented in this instance.  

Accordingly, this matter is again remanded for the following 
actions:
The issue of the veteran's entitlement to 
the restoration of a 10 percent rating 
for his service-connected left eye 
pterygium with iritis must be 
readjudicated, based all of the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.344(c), 4.1, 4.2, 4.10, and 4.13 
(2004); Schafrath v. Derwinski, 1 
Vet.App. 589 (1991); and Brown v. Brown, 
5 Vet.App. 413 (1993), particularly in 
demonstrating an actual change based on a 
thorough medical examination, improvement 
in the disability and improvement in the 
veteran's ability to function under the 
ordinary conditions of life and work.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

